The Honorable Jim Milum State Representative 607 Skyline Drive Harrison, AR 72601-2309
Dear Representative Milum:
This is in response to your request for an opinion on whether all of the cities who are supplied by the Carroll/Boone Water District (hereinafter "District") would have to agree to fluoridated water, or whether it would only take a majority vote of the cities.
RESPONSE
It is my opinion that the answer to this question may depend upon the particular terms under which the District furnishes water to the cities. Assuming, however, that such terms do not in any way currently address the matter, then it is my opinion that the agreement or consent of all of the cities would in all likelihood be required.
It was concluded by a previous administration of this office that fluoridation is generally a matter of contract, to be agreed upon by the parties to the purchase agreement.1 Op. Att'y Gen. 90-092. I agree with this conclusion. As stated in that Opinion:
  A review of pertinent Arkansas Code sections fails to yield specific authority for the proposition that a public regional water distribution district can fluoridate water, notwithstanding the lack of consent of all member communities. Nor, in my opinion, can this power necessarily be implied.
Thus, unless a majority vote of the cities is authorized or otherwise contemplated by the terms of the purchase agreement, all of the cities that are supplied by the District would, in my opinion, have to agree to fluoridated water.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:EAW/cyh
1 The Regional Water Distribution District Act (A.C.A. § 14-116-101
et seq. (Repl. 1998)) provides for the creation of regional water distribution districts as nonprofit public corporations, and authorizes such districts to make contracts with consumers, including municipalities, for the sale of water. See generally Hink v. Bd. ofDirectors of Beaver Water District, 235 Ark. 107, 357 S.W.2d 271 (1962). I assume that this is the statutory authority under which the District operates.